Citation Nr: 0619048	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
condition.

2.  Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1975.

By a November 1999 rating decision, the RO denied the 
veteran's original claims for service connection for a 
bilateral knee condition and a back condition.  In January 
2002, the RO, sua sponte, reviewed the earlier decision and 
again denied service connection.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision. The 
veteran filed a notice of disagreement (NOD) in April 2002 
and a statement of the case (SOC) was issued in October 2002. 
The veteran submitted a substantive appeal in November 2002.  
Also, in November 2002, the veteran requested a hearing 
before a Decision Review Officer (DRO), which the RO 
scheduled for January 2003; however, the record indicates 
that the veteran failed to appear.

In December 2003, the Board remanded these matters to the RO 
for further action.  After completing the requested action, 
the RO continued the denial of service connection for both 
claims on appeal (as reflected in the March 2006 supplemental 
SOC (SSOC), and returned these matters to the Board for 
further appellate consideration.

For the reason expressed below, these matters on appeal are, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  


REMAND

In the veteran's November 2002 Substantive Appeal, he checked 
off a box  indicating that he wanted a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to the veteran's 
November 2002 request.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2005).  If the 
veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.  In 
either event, thereafter, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



